DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejections of claims 1-2, 5-9 are withdrawn.
Allowable Subject Matter
Claims 1-2, 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a shape measuring method comprising acquiring first position correction data of a change of a  distance between the first probe and a reference body and acquiring second position correction data of a change of a distance between the second probe and the reference body while moving the reference body relative to the first and second probes in the first direction between the first probe and the second probe, the reference body being rotationally symmetric around an axis parallel to a third direction, the third direction being orthogonal to the first and second directions; estimating a relative misalignment amount between a position in the first direction of the first probe and a position in the first direction of the second probe based on the first position correction data and the second position correction data; and correcting the first data and the second data based on the misalignment amount, in combination with the rest of the limitations of the claim.
As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious a shape measuring method comprising acquiring first data of a change of a distance between a first probe and a calibration measurement obiect and acquiring second data of a change of a distance between a second probe and the calibration measurement object while moving the calibration measurement object relative to the first and second probes in a first direction between the first probe and the second probe, the calibration measurement object being rotationally symmetric around an axis parallel to the first direction, the first probe and the second probe being arranged in a second direction orthogonal to the first direction and estimating an error of the movement included in the first data based on the first and second data; acquiring third data of a change of a distance between the first probe and a measurement object while moving the measurement object relative to the first probe in the first direction; and correcting the third data by using the error, in combination with the rest of the limitations of the claim.
As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious a shape measuring method comprising acquiring first position correction data of a change of a  distance between the first probe and a reference body and acquiring second position correction data of a change of a distance between the second probe and the reference body while moving the reference body relative to the first and second probes in the first direction between the first probe and the second probe, the reference body being rotationally symmetric around an axis parallel to a third direction, the third direction being orthogonal to the first and second directions; estimating a relative misalignment amount between a position in the first direction of the first probe and a position in the first direction of the second probe based on the first position correction data and the second position correction data; and correcting the first data and the second data based on the misalignment amount, in combination with the rest of the limitations of the claim.
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious a shape measuring device comprising a controller acquiring first position correction data of a change of a  distance between the first probe and a reference body and acquiring second position correction data of a change of a distance between the second probe and the reference body while moving the reference body relative to the first and second probes in the first direction between the first probe and the second probe, the reference body being rotationally symmetric around an axis parallel to a third direction, the third direction being orthogonal to the first and second directions; estimating a relative misalignment amount between a position in the first direction of the first probe and a position in the first direction of the second probe based on the first position correction data and the second position correction data; and correcting the first data and the second data based on the misalignment amount, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/						/Michael A Lyons/Examiner, Art Unit 2877				Primary Examiner, Art Unit 2877